In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo
                              ________________________

                                   No. 07-13-0039-CV
                              ________________________


                          IN THE INTEREST OF B.C., A CHILD



                           On Appeal from the 320th District Court
                                    Potter County, Texas
                Trial Court No. 81,655-D, Honorable Don Emerson, Presiding


                                      March 26, 2013

                             MEMORANDUM OPINION
                       Before Quinn, C.J., and Campbell and Pirtle, JJ.


       Appellant filed notice of appeal on February 6, 2013, from the trial court’s

January 18 order terminating his parental rights to his child, B.C.           On March 19,

appellant filed a motion to dismiss his appeal, after the trial court granted a new trial.


       As no decision of the Court has been delivered to date, we grant appellant’s

motion to dismiss the appeal. The appeal is dismissed. No motion for rehearing will be

entertained and our mandate will issue forthwith. See Tex. R. App. P. 42.1(a)(1). The
parties have not presented an agreement for taxation of costs. Therefore, costs are

taxed against appellant. Tex. R. App. P. 42.1(d).




                                                    James T. Campbell
                                                        Justice




                                            2